EXHIBIT 10.21 EXHIBIT A FROZEN FOOD GIFT GROUP, INC. NOTICE OF CONVERSION (To be executed by the Holder in order to convert a portion or all of the Note and Debenture) The undersigned hereby elects to convert a portion of the $100,290.00 plus accrued interest Note and Debenture issued originally by FROZEN FOOD GIFT GROUP, INC. to Tangiers Investors, LP on July 1, 2011 and later exchanged into a Convertible Debenture on June 5, 2012 into Shares of Class A Common Stock of FROZEN FOOD GIFT GROUP, INC. according to the conditions set forth in such Note and Debenture, as of the date written below. Date of Conversion: June 8, 2012 Type of Conversion oX Principal & Accrued Interest o Consideration Conversion Amount: $6,250.00 Conversion Price: $0.01 Shares to Be Delivered: 625,000_ shares Signature: Print Name: Michael Sobeck, Managing Member of the General Partner, Tangiers Capital, LLC Please deliver via Fedex Express Overnight AM (Fedex #300993265) Tangiers Investors, LP roadway, Suite 400 San Diego, CA 92101 Phone: (619) 615-4255 Other Delivery Instructions: Please hold the certificate at the transfer agent for immediate tack back legend removal Name: Tangiers Investors, LP EIN # 32-0191530
